Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-20 are pending. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a payment method for facilitating a transaction between a user and a merchant for a transaction of goods or services of electronic commerce such as mobile devices. The payment method involves providing (900) a user computing device. The user computing device includes a consumer account and a universal merchant account with a permanent user device identifier that is embedded in the user computing device while being configured to be operated by the user. The user account and merchant accounts are established with a mCreds processing agent including a database associated with a computer server. The computer server is being in communication with the user computing device for exchange of information pertaining to authentication of the user based on user credentials.

There were no issues under 35 USC §101. Furthermore, no prior art taught:
providing a user computing device, the user computing device including a consumer account and a universal merchant account, the user computing device having a permanent user device identifier embedded in the user computing device while being configured to be operated by the user;
establishing user account and merchant accounts with an mCreds processing agent including a database associated with a computer server, the computer server being in communication with the user computing device for exchange of information pertaining to: (a) authentication of the user based on user credentials and (b) authentication of the user computing device based on the permanent user device identifier;
requesting the mCreds processing agent to load consumer credit into the consumer account by providing a credit amount and the permanent identifier to the mCreds processing agent;
loading the credit amount into the consumer account of the user computing device associated with the permanent identifier;
providing a merchant computing device, the merchant computing device being operated by the merchant and being in communication with the computer server of the mCreds processing agent, the merchant computing device having embedded therein a permanent merchant device identifier;
identifying a desired transaction by the user on the computer server;
accessing a user account in the database, the user account including the user credential, the permanent user device identifier, and an mCreds account;
accessing the merchant account in the database, the merchant account including at least a merchant mobile credit account and the permanent merchant identifier;
authenticating the user, by comparing a provided user credential provided by the user with the user credential present in the database;
authenticating the user computing device by comparing a provided user device identifier with the permanent user device identifier present in the database;
and processing a debit to the user mCreds account and a credit to the merchant mobile credit account.

For this reason, claims 1 and 11 are deemed to be allowable over any prior art and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicants’ disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691